@NAP SAPETRO ————>
——————  HYPERDYNAMICS
THIRD AMENDMENT

TO THE HYDROCARBONS PRODUCTION SHARING CONTRACT

Between the Republic of Guinea, represented by Mr. Diakaria Koulibaly, General Director of the
Office National des Pétroles (“ONAP”), situated in Commandayah-Miniére, Dixinn, Conakry,
Republic of Guinea, hereinafter referred to as the “Government” (provided however that where
applicable law grants the National Petroleum Office the necessary authority, the term Government as
used in the present Contract shall mean and include the National Petroleum Office),

of the one part,

And

SCS Corporation Ltd., (“SCS”) a company registered and incorporated in the Cayman Island and a
wholly owned subsidiary of Hyperdynamics Corporation, a company incorporated in Delaware,
United States of America with its registered offices at 12012 Wickchester Lane, Suite 475, Houston
Texas, 77079, United States of America, represented by Mr. Ray Leonard, president and chief
executive officer;

And

South Atlantic Petroleum Limited, (“‘SAPETRO”) a company registered and incorporated in the
Federal Republic of Nigeria, with its registered address at 11° and 12" Floors, South Atlantic
Petroleum Towers, | Adeola Odeku Street, Victoria Island, Lagos, Federal Republic of Nigeria, and
represented by Dale Rollins, managing director;

(SCS and SAPETRO being hereinafter referred to as the “Contractors”)
of the other part.

(The Government and the Contractors being hereinafter referred to as the “Parties”). Capitalized
terms used in this Third Amendment shall have the meaning ascribed to them in this Third
Amendment and capitalized terms used in this Third Amendment not defined in this Third
Amendment shall have the meaning ascribed to them in the Original PSC and the amendments
thereto.

WITNESSETH

Whereas on 22 September 2006, a hydrocarbons production sharing contract (the “Original PSC”)
was signed between the Government and SCS;

Whereas, pursuant to Arrété No. 0925 dated 21 April 2010, the Government approved the assignment
of a 23% participating interest in the Original PSC by SCS to Dana Petroleum (E&P) Limited
(“Dana”);

Whereas, pursuant to Decree No. 71 dated 10 May 2010, the Government approved the Original PSC,

the 1 Amendment to the Original PSC dated 25 March 2010 (the “Amendment No.1 to the Original
PSC”) and the assignment of a 23% participating interest in the Contract by SCS to Dana;

Ne S tw
@NAP SAPETES HYPERDYNAMICS

‘orcax: HON
Whereas, pursuant to Arrété No. 10629 dated 27 December 2012, the Government approved the
assignment of a 40% participating interest in the Contract by SCS to Tullow Guinea Ltd. (“Tullow”);

Whereas, on 16 July 2016, SCS formally requested to the Government a one-year extension to the
Second Exploration Period until 21 September 2017;

Whereas, pursuant to a Settlement and Release Agreement dated 15 August 2016, SCS assumed all of
the rights and obligations under the Contract, and Tullow and Dana officially withdrew from the
Contract;

Whereas the Government and SCS agreed to a non-binding Memorandum of Understanding on 19
August 2016, outlining the key terms of the one-year Extension Period until 21 September 2017;

Whereas on 14 September 2016, the Government and SCS executed the Second Amendment to the
Hydrocarbons Production Sharing Contract (the “Second Amendment”);

Whereas, pursuant to Decree No. 275 dated 21 September 2016, the Second Amendment was
approved;

Whereas SCS did not provide a Security Instrument in the amount of US$ 5 million by January 21,
2017 as required under Section 4.7(c) of the Contract;

Whereas, by Letter dated 23 January 2017, SCS requested an extension of the time limit for providing
a Security Instrument in the amount of US$ 5 million in accordance with Section 4.7(c) of the
Contract;

Whereas, by Letter dated 24 January 2017, from the General Director of the ONAP, the Government
granted said extension until 20 February 2017;

Whereas, by Letter dated 1 March 2017, from the General Director of the ONAP addressed to SCs,
the Government put SCS on notice that it was in default of its obligation to provide a Security
Instrument in the amount of US$ 5 million in accordance with Section 4.7(c) of the Contract, and
reserving the Government’s rights under the Contract;

Whereas, on 10 March 2017, the Government, represented by ONAP, SCS and SAPETRO executed a
Tri-party memorandum setting forth certain objectives relating to execution of agreements between
SCS and SAPETRO for the acquisition of a portion of SCS’s interest in the Contract by SAPETRO
(the “SAPETRO Transaction Agreements”), the drilling of the Extension Well, with an effective start
date no later than 30 May 2017, the provision of the Security Instrument by SAPETRO, and the
amendment of the Contract to provide certain assurances to SCS and SAPETRO;

Whereas, on 30 March 2017, SCS and SAPETRO executed the SAPETRO Transaction Agreements
listed in Appendix A to this Third Amendment, which provide for the acquisition by SAPETRO of a
50% of the Contractor’s interest in the Contract;

Whereas the Parties now hereby agree to further amend the Contract in order to:

ile Record and confirm the approval by the Government, of the assignment by SCS to SAPETRO
of a 50% of SCS’s interest in the Contract;

ox Confirm the validity of the rights and participating interest of the Contractors to and under the

Contract;
a
YG Ab
@NAP == ona
= HYPERDYNAMICS

——_—.
==
SSS ‘orcax: HON
BE Confirm that drilling operations in relation to the Extension Well shall start no later than 30
May 2017; and
4. Clarify the provisions relating to the provision of the Security Instrument by SCS and

SAPETRO;

Whereas, subject to the provisions set out hereinafter, all the conditions and provisions of the Contract
(as amended, replaced by novation or subsequently added to) shall remain unchanged and in force;

The Parties have negotiated and entered into this Third Amendment to the Contract (the “Third
Amendment”).

Ratification:

E The Government hereby ratifies and confirms by the present Third Amendment clear and
unequivocal title to the Contractors to the Contract. The Government undertakes that it shall
not terminate, revoke, restrict, rescind or limit the Contract, or the rights of the Contractors to
conduct Petroleum Operations pursuant to the Contract, based on the failure of SCS to have
provided the Security Instruments as required by Sections 4.7(b) and (c) of the Contract, as
added per the Second Amendment and as extended by Letter dated 24 January 2017, subject
to performance by SCS and SAPETRO of their obligations under this Third Amendment. The
Government further undertakes that it shall not terminate, revoke, restrict, rescind or limit the
Contract, or the rights of the Contractors to conduct Petroleum Operations pursuant to the
Contract, based on non-compliance by SCS with the provisions of Section 4.7(a) of the
Contract, as added per the Second Amendment.

Ds As of the date hereof, Contractors confirm (i) the accuracy of the representations, and
(ii) compliance with the covenants set forth in Section 3 of the Second Amendment.

3h, The Parties hereby confirm and consent by the present Third Amendment to the assignment
by SCS to SAPETRO of an undivided 50% of the SCS’s interest in the Contract. As a result
of such assignment, the rights and obligations of the Contractors, to the Contract and the
interest of the Contractors on the date of this Third Amendment hereof is, subject to the
provisions of Section 23.3 of the Contract, the following:

SCS Corporation Ltd.: 50%
SAPETRO 50%

The Parties confirm that SCS is designated as Operator.
4, “Article 1: Definition” is amended as follows:

Delete and Replace Section 1.6 ~ Contract, with the following:

“1.6 “Contract” means the Original PSC and its appendices, as amended by the Amendment
No. | to the Original PSC, the Second Amendment to the Original PSC and by the Third
Amendment, as well as any extensions or modifications, or further amendments thereto which
may be mutually agreed by the Parties in accordance with the provisions of Article 29.3
thereof.”

5. “Article 4: Exploration Work and Expenditure Obligations” is amended as follows:

Delete and Replace Section 4.1(c) with the following:

tis. 2
@NAP SAPESES HYPERDYNAMICS

OTcax: HOYN

“(c) During the Extension Period, the Contractors shall drill a minimum of one (1)
exploration well in the Contract Area to a minimum depth (subject to Article 4.3 of the
Contract) to two thousand five hundred (2,500) meters below the seabed for an amount
estimated at forty six million US Dollars (46,000,000 USD) (the “Extension Well”). The
projected commencement date of drilling operations of said Extension Well is no later than 30
May 2017, with a currently estimated time to completion of 42 days. During the Extension
Period, the Contractor may, at its option, drill additional exploration wells in the Contract
Area.”

Add to Section 4.2 the following:

“SCS and SAPETRO recognize they are jointly and severally liable to the Government under
the Contract, including under the provisions of this Section 4.2. The Government shall have
the right to request the entire sum due from SCS and/or SAPETRO.”

Delete and Replace Section 4.6(e) with the following:

“(e) The Contractors agree that the Government may terminate the Contract, immediately and
without prior notice for failure to comply with Section 4.7(c).”

Delete Section 4.7(b) in its entirety.

Delete and Replace Section 4.7(c) with the following:

“(c) Within thirty (30) days following the date of signature of the presidential decree
approving the Third Amendment, the Contractors shall provide a security instrument in the
amount of US$ 5 million, issued by a bank acceptable to the Government, whose approval
shall not be unreasonably withheld, provided however such performance guarantee shall be
released and cancelled at the time the drilling rig to be used in the drilling of the Extension
Well is located in the shelf waters of the Republic of Guinea, including its territorial waters.”

“Article 28.1: Notices” is amended as follows:

Add to end of Section 28.1:

“To SAPETRO:

South Atlantic Petroleum Limited

11th and 12th Floors

South Atlantic Petroleum Towers

1 Adeola Odeku Street

Victoria Island

Lagos

Nigeria

Attention: Mr. Dale Rollins

Mobile telephone: + 234 810 483 4380”

Miscellaneous provisions
This Third Amendment shall be effective on the date it is approved by decree of the President

of the Republic, and subject to the Closing of the transaction between SCS and SAPETRO, as
defined in the SAPETRO Transaction Agreements.

AL fps
|

QNAP 2 mwa
= HYPERDYNAMICS

‘oTCax: HOYN

|

This Third Amendment may be executed in three or more counterparts, which together shall
be deemed to be a single Rider, and the signature shall be deemed to be effective when the
aforementioned counterparts are signed and sent to the other parties.

Aap.
|

@NAP SA EETES HYPERDYNAMICS

OTcax: HOYN

IN WITNESS WHEREOF, the Parties signed this Third Amendment on the date hereinafter

|

For the Republic of Guinea: For the Contractors:
Diakara Koulibaly ‘ay Leonard,
Director General, Office National des Pétroles ector, SCS Corporation Ltd.

Date: l pb —O Y — (8 lh Date oo~ \ (3 2a 4

Name: Dale Rollins
Title: Managing Director, SAPETRO

pate: APR 12,2017

Reviewed and approved by
Ms. Malado Kaba
Minister of Economy and Finance

Date: 2(.4. 2014.
